Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization was provided by Attorney Andrew J. Thomson (reg. no. 61682) in connection with a telephonic interview held on 11/19/2021.

The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
	an installation device comprising a screen and an imaging device, wherein the imaging device is configured to capture a representation of an environment having at a plurality of network-enabled washroom dispensers and the screen is configured to visually present the representation for viewing by a user; and
	an application configured to: 
analyze the representation to identify, as a dispenser device, the plurality of  dispensers and present a graphical user interface, as an overlay on the representation, through which the user can select at least one of the plurality of dispensers by interacting with the graphical user interface;
	    	determine a unique identifier of the at least one dispenser; and
		generate a network name for the at least one dispenser different from the unique identifier, wherein the representation includes a reference point in the environment and 
	generate a network name for the at least one dispenser different from the unique identifier comprises: 
		generating the network name based on a relative position of the at least one dispenser to the reference point through an analysis of the representation comprising using a first protocol that defines one or more rules based on (i) a sequence of the plurality of dispensers according to spatial orientations of the plurality of dispensers and (ii) the reference point in the representation defining a starting point for the sequence, and wherein the network name includes relative position information.  

2.	(Original) The system of claim 1, wherein determine a unique identifier of the at least one dispenser comprises use an image processing technique to optically read a serial number or code visually displayed on the at least one dispenser.

3.	(Original) The system of claim 1, wherein determine a unique identifier of the at least one dispenser comprises interrogate the at least one dispenser to query the unique identifier.

4.	(Original) The system of claim 1, wherein the application is at least partially run from the installation device.

5.	(Original) The system of claim 1 comprising a data processing apparatus in data communication with the installation device, wherein the application is at least partially run from the data processing apparatus. 

6.	(Original) The system of claim 1 wherein the representation is an image of the environment and analyze the representation to identify the at least one dispenser comprises match a shape of the at least one dispenser in the image to one of multiple dispenser images depicting respective known dispensers.  

7.	(Currently Amended) A method comprising:
	capturing, through use of an installation device, an image of a washroom environment having a plurality of network-enabled washroom dispensers;
	displaying the image on the device;
	providing a graphical user interface simultaneously with the display of the image;
	accepting an user input to the graphical user interface to select at least one of the plurality of washroom dispensers; 	 
 	determining a unique identifier of the at least one dispenser;
	generating a network name for the at least one dispenser based on a relative location of the at least one dispenser in the washroom environment through an analysis of the image using a first protocol that defines one or more rules based on (i) a sequence of the plurality of dispensers according to spatial orientations of the plurality of dispensers and (ii) a reference point in the image defining a starting point for the sequence, and wherein the network name includes relative position information.  

8.	(Previously Presented) The method of claim 7, wherein determining a unique identifier of the at least one dispenser comprises image processing the image to optically read a serial number or code visually displayed on the at least one dispenser.

9.	(Previously Presented) The method of claim 7, wherein determining a unique identifier of the at least one dispenser comprises interrogating the at least one dispenser to query the unique identifier.

10.	(Original) The method of claim 7, wherein the installation device is a mobile device.

11.	(Original) The method of claim 10, wherein the mobile device has a camera and capturing an image of a washroom environment comprises using the camera to take a picture of the washroom environment.

12.	(Original) The method of claim 11, wherein capturing an image of a washroom environment comprises using the camera to take multiple pictures of the washroom environment to create a panoramic view of the washroom environment.

13.	(Previously Presented) The method of claim 7 comprising visually setting off the at least one dispenser in response to accepting a user input.

14.	(Currently Amended) The method of claim 7 comprising determining a location of the at least one dispenser in a facility based on a location and orientation of the installation device and a location of the at least one dispenser in the image.

15.	(Currently Amended) A system comprising:
	an installation device comprising a screen and an imaging device, wherein the imaging device is configured to capture a representation of an environment having a plurality of network-enabled washroom dispensers and the screen is configured to visually present the representation for viewing by a user; and
	an application configured to: 
analyze the representation to identify, as a dispenser device, at least one of the plurality of dispensers and present a graphical user interface, as an overlay on the representation, through which the user can select the at least one dispenser by interacting with the graphical user interface;
	    	determine a unique identifier of the at least one dispenser; and
		generate a network name for the at least one dispenser different from the unique identifier based on a position of the at least one dispenser in the environment through an analysis of the representation using a first protocol that defines one or more rules based on (i) a sequence of the plurality of dispensers according to spatial orientations of the plurality of dispensers and (ii) a reference point in the representation defining a starting point for the sequence, and wherein the network name includes relative position information.    


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ allowed claims require, in part, an installation device with an imaging device configured to capture a representation of an environment, e.g. like a photograph, the environment having various washroom dispensers positioned therein, such that the installation device has a screen for displaying the captured representation to the user, and the captured representation is analyzed to determine a relative position of a dispenser in relation to a reference point in the environment, such that a network name different from a unique identifier is generated, the network name including relative position information therein, and the recited first protocol with its one or more rules are used to generate the name and specifically performing the analysis of the captured representation.
Many of the cited prior art references do not generate a name featuring relative positioning information, and specifically do not determine the relative position of a dispenser as recited using a protocol as recited and a captured representation obtained using an imaging device comprised in an installation device, as the claims require.  Rather, many of the prior art references instead determine relative positioning based on beacons/signals analysis, which does not involve the sort of analysis as recited of an obtained representation of an environment via an onboard imaging device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174